      Case 1:19-cv-09412-AJN-OTW Document 120 Filed 10/09/20 Page 1 of 1




By ECF                                                                       October 9, 2020

Honorable Ona T. Wang
United States Magistrate Judge                                  MEMO ENDORSED
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re: Tomás Medina v. City of New York, et. al., 19-cv-09412-AJN

Dear Judge Wang,

         We represent Plaintiff Tomás Medina in the above-captioned matter and write to inform
Your Honor that we plan to file an opposition to Defendants’ motion for a protective order. See
ECF No. 116. Plaintiff respectfully requests until October 23, 2020 to respond, a similar period
of time as Defendants had to move for the protective order. See ECF No. 111. Defendants consent
to this request. Your Honor’s order does not currently set a date for Plaintiff’s response and Your
Honor’s Individual Rules provide for three business days to respond to a letter motion regarding
discovery. See Individual Practices in Civil Cases, Ona T. Wang, United States Magistrate Judge,
Section II.b. This is Plaintiff’s first such request for an extension of time.


                                                            Respectfully submitted,

                                                            s/ Ishita Kala

                                                            Ishita Kala

cc:    All counsel of record (via ECF)       Application granted. Plaintiff's opposition
                                             to ECF 116 due by Oct. 23, 2020. ECF 119
                                             resolved. SO ORDERED.

                                             /s/ Ona T. Wang Oct. 9, 2020
                                             U.S.M.J.
